Citation Nr: 1811284	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-18 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment in the amount of $7,525.00 for VA non-service connected pension benefits was validly created, and whether any such amount should be properly waived.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDING OF FACT

The Veteran did not receive countable income during the course of the appeal to create an overpayment in the amount of $7,525.00 for VA non-service connected pension benefits.  


CONCLUSION OF LAW

An overpayment in the amount of $7,525.00 for VA non-service connected pension benefits was not validly created.  38 U.S.C. §§ 5112, 5302 (2012); 38 C.F.R. § 1.956 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that any income related to raising/racing his horses has been offset by the expenses used to raise the horses.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C. § 5112(b)(9), (10) (2012); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

In this case, the Veteran was in receipt of VA pension for the period from November 1, 2010 to March 31, 2013, which is the relevant period on appeal.  As background, VA sent the Veteran notification in February 2014 that, based on Income Verification Match (IVM) information, the Veteran received additional income in the amount of $7,525 which was not reported to VA and, as such, an overpayment had been created.  While the specific information obtained through IVM is not of record, both VA and the Veteran acknowledge that this income winnings related to the raising, training and training of race horses, and that the amount of $7,525 is the correct amount.  While the Veteran requested that this overpayment be waived, the Committee on Waivers and Compromises (COWAC) determined in March 2014 that a waiver was not warranted.  

After a review of the evidence, the Board determines that the overpayment of $7,525.00 was not properly created.  Specifically, while the $7,525 is income, it is effectively a business that is subject to whatever expenses that are required to maintain it.  Although the Veteran had not previously explained what these expenses were, he submitted a statement in August 2014 which enumerated the costs to maintain his horses, to include veterinarian fees, food, training and so forth.  The Board finds that the objective evidence, including the statements from the Veteran, reflects that the expenses related to raising and racing horses overwhelmingly exceeded his income related thereto.  As such, the Board determines that the expenses offset any income he received therefrom, and therefore, no countable income was actually received by the Veteran.  As a result, an overpayment has not been validly created. 


ORDER

An overpayment in the amount of $7,525.00 for VA non-service connected pension benefits was not validly created.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


